Exhibit 10.1

 

NOVOCURE LIMITED

Non-Employee Director Compensation Program

1. General. This Non-Employee Director Compensation Program (this “Program”) is
adopted by the Board of Directors (the “Board”) of NovoCure Limited, a public
limited company incorporated under the laws of Jersey, Channel Islands (the
“Company”). For purposes of this Program, a “Non-Employee Director” shall mean a
director of the Company who is not an employee of, or compensated consultant to,
the Company or any of its subsidiaries.  

2. Annual Cash Compensation. Each Non-Employee Director shall be entitled to an
annual cash retainer fee of $45,000 (the “Annual Retainer”). In addition to the
Annual Retainer payments, Non-Employee Directors will be entitled to an annual
cash retainer of (a) $25,000 for serving as the chairperson of the Board’s Audit
Committee (the “Audit Committee”), (b) $15,000 for serving as the chairperson of
the Board’s Compensation Committee (the “Compensation Committee”), (c) $10,000
for serving as the chairperson of the Board’s Nominating and Governance
Committee (the “Nominating Committee”), and (d) $25,000 for serving as the lead
independent director of the Board. In addition to the Annual Retainer payments,
Non-Employee Directors will be entitled to an annual cash retainer of
(a) $15,000 for serving as a member of the Board’s Audit Committee, (b) $7,500
for serving as a member of the Compensation Committee, and (c) $5,000 for
serving as a member of the Nominating Committee. The Annual Retainer, any annual
retainer for serving as the chairperson of a committee and any annual retaining
for serving as a member of a committee shall be pro-rated for any partial period
of service. All cash compensation payable to Non-Employee Directors shall be
payable in arrears on a quarterly basis within thirty days following the end of
each fiscal quarter.

3.  Equity Awards to Non-Employee Directors. On the date of each annual meeting
of the Company’s shareholders (“Annual Meeting”) or such other date duly
authorized by the Compensation Committee or the Board, the Compensation
Committee or the Board may consider a grant of equity award(s) under the
Company’s 2015 Omnibus Incentive Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Plan”) consistent with the
terms below.  

Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board on or after the Effective Date shall be granted on (a) in
case of appointment between the Annual Meetings, the last trading day of the
month following such election or appointment and (b) in case of election by
shareholders at an Annual Meeting, the date of such Annual Meeting, a
non-qualified share option (an “Initial Award”) under the Plan to purchase that
number of shares to the Company’s ordinary shares such that the award has an
aggregate Fair Value of equal to $667,000 (subject to rounding of shares to the
nearest whole number).  No Non-Employee Director shall be granted more than one
Initial Award.  Fair Value

An Initial Award shall vest annually over three years on the anniversary of the
date of grant of such Initial Award (the “Grant Anniversary Date”), subject to
the Non-Employee Director’s continued service to the Company; provided, however,
that in the case of Initial Awards granted on the date of the Company’s Annual
Meeting if a subsequent Annual Meeting is held prior to

 

--------------------------------------------------------------------------------

 

the Grant Anniversary Date, the annual vesting for such year shall occur the day
immediately preceding the date of the Annual Meeting Date in such year, subject
to the Non-Employee Director’s continued service to the Company on such date.

Annual Awards.  A Non-Employee Director who has served as a member of the Board
for at least six months prior to the date of the Company’s annual meeting of
shareholders shall be granted equity award(s) under the Plan consisting of
non-qualified share options and/or restricted share units (collectively, the
“Annual Awards”).  The Compensation Committee or the Board shall allocate 50% of
the equity award to restricted share units (the remainder shall be non-qualified
share options), such allocation to be determined in the sole discretion of the
Compensation Committee or Board.  The total aggregate Fair Value of the equity
award(s) shall equal $345,000 (subject to rounding of shares to the nearest
whole number).

For a Non-Employee Director elected initially to the Board in 2017, such
Non-Employee Director shall receive Annual Awards in 2018 with a total aggregate
Fair Value of $500,000 (subject to rounding of shares to the nearest whole
number).  After 2018, any such director will receive Annual Awards consistent
with the prior paragraph.

Each Annual Award shall vest in full on the earlier of (a) Grant Anniversary
Date or (b) the day immediately preceding the date of the next Annual Meeting,
subject to the Non-Employee Director’s continued service to the Company.  

Any equity awards made pursuant to this Program and then-outstanding shall vest
in full immediately prior to a Change in Control (as defined in the Plan),
subject to Non-Employee Director’s continued service to the Company on such
date.

Fair Value.  The number of shares underlying share options to be granted to
Non-Employee Directors shall be calculated based on a Black-Scholes calculation
(using the assumptions the Company uses to determine the fair value of an option
grant in according with accounting rules) utilizing the trailing 30-day average
share price to the trading day immediately prior to the date of grant.  The
number of shares of restricted share units to be granted to Non-Employee
Directors shall be calculated based on the trailing 30-day average share price
to the trading day immediately prior to the date of grant.  All share options
shall have an exercise price equal to the fair market value of the Company’s
ordinary shares as determined pursuant to the Plan on the date of grant.

4. Effective Date. This Program shall be effective as of April 25, 2018 (the
“Effective Date”).  The terms of this Program shall supersede any prior
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors.

5. Expense Reimbursements. Each Non-Employee Director will be entitled to
reimbursement for all reasonable and documented expenses incurred in the
performance of his or her duties as a director of the Company pursuant to the
terms of any applicable Company expense reimbursement policy that is in effect
from time to time.

 

6. Program Subject to Amendment, Modification and Termination. This Program may
be amended, modified or terminated by the Board or Compensation Committee at any
time, or from

 

--------------------------------------------------------------------------------

 

time to time, in their sole discretion. No Non-Employee Director shall have any
rights hereunder unless and until an Award (as defined in the Plan) is actually
granted under the Plan. Without limiting the generality of the foregoing, the
Board and Compensation Committee hereby expressly reserve the authority to
terminate this Program during any year up and until the election of directors at
a given Annual Meeting.

 

7. Taxes. The Company is not responsible for the tax consequences under federal,
foreign, provincial, state or local law with respect to any compensation, fees,
equity awards or other payments made pursuant to this Program.

 

 